Fourth Court of Appeals
                                San Antonio, Texas

                                     JUDGMENT
                                   No. 04-17-00701-CV

                                      Vicki A. GIL,
                                        Appellant

                                            v.

                                 John R. HOLDERMAN,
                                         Appellee

                From the 224th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2013-CI-20199
                         Honorable Renée Yanta, Judge Presiding

      BEFORE JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED. Costs of this appeal are assessed against appellant.

      SIGNED August 15, 2018.


                                             _____________________________
                                             Luz Elena D. Chapa, Justice